Citation Nr: 1631220	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-34 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.


FINDING OF FACT

The Veteran's headaches/migraines had their onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for headaches/migraines have been met.            38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for headaches.  For the reasons that follow, the Board finds that service connection for headaches/migraines is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran's medical records show that he has a diagnosis of headaches/migraines.  See, e.g., January 2014 VA Form 21-0960C-8, private evaluation by the Veteran's treating physician Dr. A.M.  Accordingly, the first element of service connection is met.

The Veteran's service treatment records (STRs) show that he complained of headaches in service.  See December 1992 separation examination; October 1990 eye examination.  The Board also notes that during an October 1993 VA examination the Veteran reported that he had been having headaches for the past two to three years.  Accordingly, the second element of service connection is met.

The evidence is divided with regards to whether the Veteran's headaches are related to his active military service.  

Statements provided by the Veteran, as well as buddy statements from friends and family, all indicate that the headaches had their onset during active service.  These statements are supported by the Veteran's in-service complaints of headaches, to include the separation examination, and his report of headaches during the October 1993 VA examination.  They are further supported by a January 2014 private evaluation by the Veteran's treating physician A.M., who determined that the headaches are more than likely related to his military service based on the longitudinal onset of the condition in service as well as the doctor's informed opinion from treating the condition over the years.  The Board notes that the doctor was able to review the Veteran's STRs.

Weighing against the Veteran's claim is the September 2010 VA examination report, which concluded that the Veteran's headache condition was not related to service and instead related to cervicalgia that had existed and progressively worsened since childhood.  The examiner's conclusion and opinion appeared to be heavily based upon an April 2006 neurologic evaluation, ordered by Dr. A.M., that reached the same conclusion. 

In assessing this evidence, the Board first notes that there is insufficient evidence to rebut the presumption of soundness; thus, it is assumed that the Veteran's headache condition did not predate his entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Given this finding, the Board finds that the evidence of a nexus is at least in equipoise.  As discussed above, the lay statements of the Veteran and his family and friends did find support in the STRs and in the private evaluation of Dr. A.M.  The Board also notes that Dr. A.M. maintained his etiological conclusion in spite of the April 2006 neurologic examination, which he himself ordered and reviewed during the course of the Veteran's treatment.  Accordingly, any and all doubt is resolved in the Veteran's favor; the headaches/migraines had their onset during active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The third element of service connection has been met.

All three elements of service connection have been met.  Service connection for headaches/migraines is warranted.
  

ORDER

Service connection for headaches/migraines is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


